Citation Nr: 0416570	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression, 
claimed as secondary to loss of teeth or service-connected 
back disorder.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for loss of teeth, claimed to be the 
result of Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1979.

The instant appeal arose from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a claim for service connection for depression 
secondary to loss of teeth and/or the back and denied a claim 
for entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for loss of teeth claimed to be the 
result of VA treatment.

The Board of Veterans' Appeals (Board) notes that the veteran 
provided testimony at a hearing before the undersigned 
Veterans Law Judge sitting at St. Petersburg, Florida, in 
December 2003.


FINDINGS OF FACT

1.  Major depression is not attributable to either the 
veteran's service-connected lumbosacral sprain or to her 
period of active service.

2.  While being treated at a VA hospital on January 31, 1997, 
as a result of her own willful misconduct, namely alcohol 
intoxication, the veteran fell and struck her mouth, which 
resulted in the loss of five teeth.

3.  The loss of teeth was not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination 
on January 31, 1997.




CONCLUSIONS OF LAW

1.  Major depression is not due to or the result of service-
connected disability and was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002).

2.  The appellant did not lose teeth as a result of VA 
medical treatment rendered on January 31, 1997:  entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151 is not warranted.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's or CAVC's) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits.  

In the present case a substantially complete application was 
received.  As regards the service connection claim, prior to 
the issuance of the rating decision in March 2002, the RO, in 
September 2001, provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because the 
VCAA notice in this case was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini. 

Regarding the § 1151 claim, that issue was also denied in the 
March 2002 rating decision.  Only after that rating action 
was promulgated did the AOJ provide complete notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  By letter dated July 27, 2001, the RO 
provided notice to the appellant that she must provide the 
exact date she fell and knocked out her teeth.  In the 
September 2001 VCAA letter that addressed the service 
connection claim, the veteran was informed of the general 
provisions of the VCAA, including what types of evidence, 
like federal records, VA was obligated to obtain.  The 
veteran was advised by letter dated January 8, 2002, that it 
was her responsibility to report for the scheduled VA 
examination.  In the October 2002 Statement of the Case, the 
appellant was provided with the pertinent law and regulations 
pertaining to the VCAA and was advised that in order to 
substantiate the claim, "the evidence must show that fault 
on VA's part or an event not reasonably foreseeable 
proximately caused the veteran's additional disability."  By 
these various means, notice was provided to the appellant.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
§ 1151 claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in § 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
421.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While a portion of the notice provided to the appellant via 
various VA correspondence in 2001 and 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) was provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his or her claim, 
and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, the letters providing VCAA notice that were 
sent to the appellant do not specifically contain the 
"fourth element."  The September 2001 letter told the 
veteran that it was her responsibility to make sure pertinent 
records were received by VA, that she should submit medical 
evidence to support her claim, and that she should send the 
VA the evidence needed as soon as possible.  Based on the 
above information, the Board finds that the appellant was 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  In any event, the VA Office of 
General Counsel has determined, in a precedential opinion 
which is binding on the Board that "the CAVC's finding in 
this regard is non binding obiter dictum."  VAOPGCPREC. 1-
2004 (Feb. 24, 2004) (69 Fed. Reg. 25,174).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

With respect to VA's duty to assist the veteran, the RO 
obtained the VA treatment records identified by her.  The RO 
obtained copies of the veteran's service medical records from 
the NPRC.  The Board notes that the veteran indicated that 
she received treatment one night at St. Anthony's Hospital 
and that records from that facility have not been associated 
from the claims folder.  However, VA medical records show 
that in February 1999 she was transferred from St. Anthony's 
after being picked up for being naked in the street.  
Further, the Board is aware that the January 2002 VA mental 
disorders examiner noted that he had assessed the veteran for 
Social Security Administration (SSA) purposes in August 1999.  
As the examiner noted the pertinent facts from that 
assessment, the Board does not find that further development 
as to that evidence is warranted.  The Board is not aware of 
a basis for speculating that additional, relevant evidence 
exists that VA has not obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, VA medical examinations with 
medical opinions were provided in January and February 2002. 

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist her in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folders, which includes, but is not limited to:  
service medical records, VA treatment records, VA medical 
opinions, her hearing transcript, and statements from the 
veteran and her representative.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on her behalf.  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on these claims.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Service connection claim

The veteran contends that she has major depression as a 
result of her service-connected back disorder, or, in the 
alternative, as a result of the loss of her teeth.  VA 
records show that that the veteran is service-connected for 
lumbosacral strain.  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . . ."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a) 
(1999).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Disability compensation may also be paid, pursuant to 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310, for disability 
which is proximately due to or the result of a disability for 
which compensation is payable under § 1151.  VAOPGCPREC. 8-
97.  As to this aspect of the claim, the Board notes that 
this decision has concluded, below, that entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 is not 
warranted for loss of teeth.  Accordingly, as loss of teeth 
is not a disability for which compensation is payable under 
§ 1151, there is no basis upon which to grant service 
connection for major depression secondary to loss of teeth. 

The VA may pay compensation for "disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service . . . ."  38 U.S.C.A. § 1131 (West 
2002).  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology post-service.  
38 C.F.R. § 3.303(b) (2003).  Regulations also provide that 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

The veteran testified during her personal hearing that she 
was treated for depression secondary to her hurt back in 
service while stationed at Fort Bragg at the Womack Army 
Hospital.  Service medical records show that the veteran 
denied ever having experienced depression or excessive worry.  
In December 1977 she reported in a medical record that her 
nerves were shot and she was assessed with anxiety reaction.  
She was diagnosed with alcoholism in July 1978.  In November 
1978 it was noted in Womack Army Hospital records that her 
command requested that she be psychiatrically evaluated.  A 
December 1978 mental status evaluation report found no 
significant mental illness.

Post-service medical records, including VA treatment records 
and examinations dating from 1980 to 2002 reveal diagnoses of 
histrionic personality disorder with antisocial and 
conversion features, psychoneurosis with anxiety, alcohol 
abuse, cannabis abuse, anxiety reaction with hysterical 
components, conversion disorder, adjustment disorder, and 
rule out post-traumatic stress disorder.  The veteran 
testified that she has rarely received psychiatric treatment 
because she would not participate in such treatment.

Only a few of the voluminous medical records addressed 
complaints, treatment, or diagnoses referable to depression.  
A January 1987 record noted alcohol dependence with early 
signs of withdrawal and depression with suicidal ideation.  
An August 1992 record noted no evidence of depression.  A 
February 1995 treatment record noted possible depression in 
addition to acute alcohol intoxication.  A July 1998 
psychology note reported that screening for major depression 
was attempted but responses indicated the need for further 
testing which the veteran refused.  A June 1999 record 
assessed a mood disorder, not otherwise specified.  

A May 2001 record noted that the veteran left before she 
could be psychiatrically evaluated.  She had become 
belligerent with the staff.  The note indicated that she has 
a pattern of similar episodes and has consistently refused 
recommendations for care.  A May 2002 psychiatric consult 
noted that she had a substance induced mood disorder.  

A January 2002 VA mental disorders examination provided a 
complete, multi-axial diagnosis.  Axis I diagnosis was 
alcohol dependency, and Axis II diagnosis was a personality 
disorder, not otherwise specified.  The examiner noted that 
the veteran's Global Assessment of Functioning, assessed as a 
65, reflected "some mild problems with depression, which 
affect her psychological well being."  The examiner stated 
that "the etiology of her depression cannot be determined as 
long as she continues to abuse alcohol."

The competent medical evidence of record does not clearly 
show that the veteran has a current disability involving 
major depression.  Significantly, the most recent VA 
examination report, which noted that the purpose of the 
examination was to focus on the veteran's complaints of 
depression, did not diagnose major depression.  Earlier 
attempts, in 2001 and 1998, to psychiatrically evaluate the 
veteran, including, in the latter case, to determine whether 
the veteran had major depression, were unsuccessful due to 
her lack of cooperation.  While there are several medical 
records dated several years ago that list "possible 
depression" and a nonspecific mood disorder, the Board finds 
that a preponderance of the evidence shows that the veteran 
does not currently have major depression.  In the absence of 
competent evidence to establish the current presence of a 
claimed disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Further, even assuming, arguendo, that the veteran has major 
depression currently, the claim must fail because the 
preponderance of the evidence reveals no relationship between 
any current major depression and service or a service-
connected disability.  The medical nexus evidence all weighs 
against the claim.  Specifically, the January 2002 VA 
examiner found that the etiology of the veteran's depression 
cannot be determined so long as she continues to abuse 
alcohol.  Further attempts to develop the case to determine 
the etiology of any depression would be futile as treatment 
records developed after January 2002 reveal that the veteran 
continues to abuse alcohol.  In addition, a May 2002 
psychiatric consult attributed the veteran's mood disorder to 
substance abuse, and not to service or to her service-
connected back disorder.  During her personal hearing, she 
testified that a VA physician who used to treat her, Dr. B., 
said that there was a relationship between her depression and 
her service-connected back disorder.  However, she also 
indicated that he is no longer with VA, so any further 
efforts to develop a medical opinion from Dr. B. would also 
be useless.  Further, VA treatment records do not show that 
Dr. B. ever documented such a relationship.

To the extent that the veteran is claiming that she currently 
suffers from major depression that is related to service or 
to her service-connected back disorder, lay evidence is 
inadequate to establish a medical nexus diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for major depression.  As the Board 
finds that the preponderance of the evidence is against the 
claim for service connection, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1151 Claim

The applicable statute, 38 U.S.C.A. § 1151, currently 
provides that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care, medical 
or surgical treatment, or examination furnished the veteran 
will be compensated in the same manner as if service-
connected if the disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
such hospital care, medical or surgical treatment, or 
examination.  38 U.S.C.A. § 1151 (West 2002).  This version 
of the statute applies to claims, as here, filed after 
October 1, 1997.

The Board notes that the implementing regulations relating to 
§ 1151 claims filed after October 1, 1997, 38 C.F.R. § 3.361 
et seq. (1998) were rescinded because the publication in the 
Federal Register of 38 C.F.R. § 3.361 et seq. had been made 
without notice and comment.  See 64 Fed. Reg. 1131-1132 
(January 8, 1999). 

The veteran seeks disability compensation for loss of five 
teeth, numbered 8, 9, 24, 25, and 26, which she sustained 
while in a VA facility on January 31, 1997.  The Board notes 
that the medical evidence at the time of the incident 
indicates that the veteran lost three or four teeth.  For 
purposes of this discussion, however, the exact number of 
teeth at issue is not critical, as the Board finds that 
§ 1151 benefits are not warranted for loss of any teeth.  The 
veteran contends that she lost these teeth as a result of VA 
treatment.  She asserts that when she was in a VA hospital on 
January 31, 1997, she fell and hit her mouth, causing loss of 
these teeth.  She testified that she cannot remember all the 
specifics of the incident, but she reports that she was on a 
stretcher, alone in a room for about half an hour, when she 
felt the need to urinate.  She states that she was not 
restrained.  She called out repeatedly and received no 
response, so she got on her knees on the stretcher and 
rattled the guardrail, which suddenly collapsed, causing her 
to fall out of the stretcher and her mouth struck the floor.  
She reported that she tried to pick her teeth up off the 
floor when someone came in and asked her if she could 
whistle.  She testified that at that point she went 
"ballistic" and "tried to eat him for breakfast" and that 
after that she remembers very little as she was given a 
sedative.

The January 31, 1997, VA medical records reveal that the St. 
Petersburg police brought the veteran to the Bay Pines VA 
Medical Center Emergency Room because she was running on the 
street naked, chasing children, and she refused to put on 
clothes.  She was uncooperative, loud, and abusive.  A 
psychiatric evaluation revealed acute intoxication.  During 
her medical examination, she was noted to be handcuffed with 
the police at her side.  The medical assessment was acute 
alcohol intoxication.  It was noted in the VA medical records 
that VA security and the St. Petersburg police were with the 
veteran constantly.  

A crisis intervention note reported that at 6:25 p.m. the 
veteran was loud and yelling and using profanity and was in 
handcuffs and leg bands when she fell face first to the floor 
and knocked out four lower teeth.  Another intervention note 
indicated that around that time an officer reported to 
medical personnel that the veteran had fallen face first on 
the floor.  Blood was noted in her mouth and four teeth were 
found on the floor.  Thereafter, four-point leather 
restraints were applied.

Another medical record noted that the veteran was ready for 
discharge when she tried to stand up but was still in 
restraints and fell forward, striking her mouth and knocking 
out three teeth.  It was noted that teeth #8 and #9 were 
missing and tooth #25 was avulsed.  There was no facial bone 
deformity, no maxillary fracture, and no problem with the 
mandible.  She was admitted for neurologic examination, but 
she discharged herself against medical advice the following 
morning.

The veteran testified that VA was negligent in that she 
should have been restrained and attended at the time of the 
incident.  She says that as a result of her tooth loss she is 
depressed, her mother refuses to see her, people make unkind 
remarks to her, she cannot play the flute, she cannot eat 
corn on the cob, and she cuts her lip repeatedly.  VA 
treatment records do not reveal significant complaint, 
treatment, or diagnosis referable to the teeth following the 
January 31, 1997, incident.

A February 2002 VA dental examination noted that the veteran 
reported that she fell from the stretcher because "her mind 
was gone" and she was trying to "escape confinement."  She 
reported that the area of her left temporomandibular joint 
had been hurting for about two years.  She was noted to be 
missing five anterior teeth, numbered 8, 9, 24, 25, and 26.  
Range of motion of the mandible was normal.  The dentist 
reported his opinion that "[i]t seems likely that her own 
actions contributed to the fall."  

The Board finds that the veteran is not entitled to 
compensation for the loss of her teeth under 38 U.S.C.A. 
§ 1151 for several reasons.  First, the Board finds that 
there was willful misconduct by the veteran.  For claims, as 
here, filed after October 31, 1990, the law provides that 
"no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs."  38 U.S.C.A. § 1131 (West 2002).
 
"Willful misconduct" is defined as "an act involving 
conscious wrongdoing or known prohibited action"; "it 
involves deliberate or intentional wrongdoing" and "must be 
the proximate cause of injury, disease or death."  38 C.F.R. 
§ 3.1(n)(1),(3) (2003); see Forshey v. West, 12 Vet. App. 71 
(1998); Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996).  If 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  See 38 C.F.R. § 3.301(c)(2) (2003).  The medical 
evidence clearly shows that the veteran was acutely 
intoxicated at the time she fell and struck her teeth.  The 
VA medical records reveal that a Breathalyzer test yielded a 
0.23 blood alcohol concentration.  By her own admission, she 
did not have a clear head at the time of her fall.  The Board 
finds that her acute alcohol intoxication was the proximate 
cause of her fall and resulting injury.

Second, even if the veteran's alcohol intoxication was not 
the proximate cause of her fall and the injury that resulted 
in the loss of her teeth, the Board finds that the injury 
causing the loss of teeth did not "result[] from hospital 
care"  The Board believes the ordinary meaning of the term 
"hospital care" is restricted to activities specifically 
related to care and treatment.  Whether the injury arose from 
falling out of a stretcher, as the veteran contends, or from 
standing up and falling down, or from simply falling down, as 
the medical evidence reports, all of these activities are not 
activities specifically related to care and treatment.  
Therefore, the loss of her teeth did not result from hospital 
care.  See VAOPGCPREC. 7-97 (addressing benefits under 
38 U.S.C.A. § 1151 for disability incurred as the result of 
hospitalization and clearly stating that its conclusions do 
not apply to cases where new law 38 U.S.C.A. § 1151 applies)

Third, assuming arguendo, that the veteran's alcohol 
intoxication was not the proximate cause of the fall that 
caused the loss of her teeth, and, even if her fall could be 
considered to have resulted from hospital care, or other VA 
medical treatment, the Board finds that 38 U.S.C.A. § 1151 
benefits are not warranted because there is no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing such medical or hospital care.  The veteran argues 
that the VA was negligent because she was left unattended and 
she was not restrained.  However, the medical evidence does 
not support the veteran's recollection of events.  The 
medical evidence reveals that she was attended by the police 
or VA security personnel "constantly".  Further, the 
medical evidence shows that she was restrained, by handcuffs 
and leg bands, at the time of the incident.  

The Board finds that the VA medical records, which show she 
was restrained and attended, are more probative than the 
veteran's recollection.  This is so because the veteran was 
acutely intoxicated at the time of the incident.  In fact, 
she herself testified that her recollection was imperfect and 
has stated that "her mind was gone" at the time of the 
incident.  The VA records, on the other hand, are 
contemporaneous with the incident, and were prepared by 
several sober individuals who individually reported that the 
veteran was attended and restrained prior to and at the time 
of the incident, as well as after the incident.

Further, the only medical evidence addressing the issue of 
fault as regards the incident, the February 2002 VA dental 
examination, indicated that the responsibility for the fall 
rested with the veteran, not with VA.  The dentist stated 
that "[i]t seems likely that her own actions contributed to 
the fall."  Accordingly, as there is no competent medical 
evidence which establishes or even suggests that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical or hospital care caused or contributed 
substantially or materially to cause the injury which led to 
the loss of her teeth, the claim must be denied.
 
Therefore, the veteran has not provided any competent medical 
evidence which establishes or even suggests that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical, surgical, or hospital care caused or 
contributed substantially or materially to cause the loss of 
the teeth.  

For these reasons, the Board finds that the evidence does not 
establish that there was carelessness, negligence, accident, 
lack of proper skill or error of judgment on the part of any 
of the VA hospital personnel.  It is the decision of the 
Board that the appellant is not shown to have additional 
disability that was incurred as the result of hospitalization 
or treatment within the purview of the provisions of 
38 U.S.C.A. § 1151 in effect since October 1997.

The Board has considered the statements of the appellant as 
to her belief that her loss of teeth are solely due to 
negligent VA medical treatment.  Although the Board has no 
reason to doubt her sincerity, these statements are not 
competent medical evidence with regard to this issue.  There 
is no evidence that she has the requisite medical expertise 
to enter a medical judgment as to whether or not the 
treatment provided by VA was substandard in any way.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, for the reasons and bases expressed above the 
Board finds that the appellant's claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied 
because no competent evidence has been presented which 
establishes or even suggests that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care caused 
or contributed substantially or materially to cause the loss 
of the appellant's teeth.  The appellant has not presented 
competent evidence which demonstrates that the VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider when she was treated for 
acute alcohol intoxication on January 31, 1997.  Therefore, 
the claim is denied.


ORDER

A claim for service connection for major depression, 
including claimed as secondary to service-connected 
disability, is denied.

The claim for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for loss of teeth claimed to 
be the result of VA treatment is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



